UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7819


LARRY KEITH GREEN, a/k/a Said Abdullah Hakim,

                       Plaintiff – Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; CARLTON B.
JOYNER; TRESA BROWN TOMLINSON; BOBBY W. MARSHALL; G.
BLACKMAN; H. CLAY; SERGEANT STRICKLAND; D. STANLEY; J.
MARTIN, Governor; T. GULLEY; CORRECTIONAL OFFICER COBB;
CORRECTIONAL OFFICER PRATT; B. TALLY; JOSEPH UMESI; CARMEN
HENDRICKS; HOPE SMITH; D. STRICKLAND; JOHN ASLETT; M.
REYNOLDS; P. DAVIS; W. LUNSFORD; THOMAS TART,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03175-BO)


Submitted:   March 27, 2014                 Decided:     March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Keith Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Keith Green appeals the district court’s orders

dismissing      his     42    U.S.C.     § 1983     (2006)     complaint       without

prejudice under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying

his motion for reconsideration.                 We have reviewed the record and

find    no    reversible      error.       Accordingly,      we    affirm     for    the

reasons stated by the district court.                  Green v. North Carolina

Dep’t    of    Corr.,    No.     5:11-ct-03175-BO          (E.D.N.C.    June    26    &

Oct. 29,      2013).     We     dispense    with    oral    argument   because       the

facts   and    legal    contentions        are    adequately      presented    in    the

materials      before    this    court     and    argument    would    not    aid    the

decisional process.



                                                                              AFFIRMED




                                            2